

114 S1759 IS: Phone Scam Prevention Act of 2015
U.S. Senate
2015-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1759IN THE SENATE OF THE UNITED STATESJuly 14, 2015Mr. Reid (for Mr. Nelson (for himself, Ms. Klobuchar, and Mr. Donnelly)) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo prevent caller ID spoofing, and for other purposes.
	
 1.Short titleThis Act may be cited as the Phone Scam Prevention Act of 2015.
		2.Definitions
 In this Act— (1)the term Commission means the Federal Communications Commission; and
 (2)the term voice service means any service that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor to the North American Numbering Plan adopted by the Commission under section 251(e)(1) of the Communications Act of 1934 (47 U.S.C. 251(e)(1)).
			3.Report on existing technological solutions to combat inaccurate caller identification information
 (a)Publication of reportThe Commission shall publish on the website of the Commission a report that identifies existing technology solutions that a consumer can use to protect the consumer against misleading or inaccurate caller identification information.
 (b)Contents of reportThe report described in subsection (a) shall— (1)analyze existing technologies that can enable consumers to guard against misleading or inaccurate caller identification information;
 (2)describe how the technologies described in paragraph (1) protect consumers; and (3)detail whether and how voice service providers are making the technologies described in paragraph (1) available to subscribers.
				4.Report on plan to develop call origination authentication standards
 (a)In generalNot later than 1 year after the date of enactment of this Act, the Commission shall submit to Congress a report detailing a plan to expeditiously develop, not later than 6 years after the submission of the report, reasonable authentication standards for a voice service provider to validate the calling party number and caller identification information of a call originated through a voice service so that the subscriber receiving the call may obtain, to the extent technologically feasible—
 (1)a secure assurance of the origin of the call, including— (A)the calling party number; and
 (B)caller identification for the call; or (2)notice that an assurance described in paragraph (1) is unavailable.
 (b)Recommendation on legislationThe report submitted under subsection (a) may include recommendations on whether legislation is necessary to promote or facilitate the adoption of authentication standards for caller identification information.
			5.Expanding and clarifying prohibition on inaccurate caller id information
 (a)Communications from outside United StatesSection 227(e)(1) of the Communications Act of 1934 (47 U.S.C. 227(e)(1)) is amended by striking in connection with any telecommunications service or IP-enabled voice service and inserting or any person outside the United States if the recipient of the call is within the United States, in connection with any voice service.
 (b)Coverage of text messages and other voice servicesSection 227(e)(8) of the Communications Act of 1934 (47 U.S.C. 227(e)(8)) is amended— (1)in subparagraph (A), by striking telecommunications service or IP-enabled voice service and inserting voice service (including a text message sent using a text messaging service);
 (2)in the first sentence of subparagraph (B), by striking telecommunications service or IP-enabled voice service and inserting voice service (including a text message sent using a text messaging service); and (3)by striking subparagraph (C) and inserting the following:
					
 (C)Text messageThe term text message— (i)means a real-time or near real-time message consisting of text, images, sounds, or other information that is transmitted from or received by a device that is identified as the transmitting or receiving device by means of a telephone number;
 (ii)includes a short message service (commonly referred to as SMS) message, an enhanced message service (commonly referred to as EMS) message, and a multimedia message service (commonly referred to as MMS) message; and (iii)does not include a real-time, 2-way voice or video communication.
 (D)Text messaging serviceThe term text messaging service means a service that permits the transmission or receipt of a text message, including a service provided as part of or in connection with a voice service.
 (E)Voice serviceThe term voice service means any service that furnishes voice communications to an end user using resources from the North American Numbering Plan or any successor plan adopted by the Commission under section 251(e)(1)..
 (c)Rules of constructionNothing in this Act shall be construed to modify, limit, or otherwise affect— (1)the authority, as of the day before the date of enactment of this Act, of the Commission to interpret the term call to include a text message (as defined under section 227(e)(8) of the Communications Act of 1934, as added by subsection (b)); or
 (2)any rule or order adopted by the Commission in connection with—
 (A)the Telephone Consumer Protection Act of 1991 (Public Law 102–243; 105 Stat. 2394) or the amendments made by that Act; or
 (B)the CAN–SPAM Act of 2003 (15 U.S.C. 7701 et seq.). (d)RegulationsNot later than 18 months after the date of enactment of this Act, the Commission shall prescribe regulations to implement the amendments made by this section.
 (e)Effective dateThe amendments made by this section shall take effect on the date that is 6 months after the date on which the Commission prescribes regulations under subsection (d).